Defendant was charged with the theft of an automobile. As the result of a collision between the allegedly stolen automobile and a taxicab, the taxicab driver wrote the taxicab’s license plate number on a ten-dollar bill which defendant handed him. A police officer thereafter searched defendant and seized said bill from his person. It is not clear from the record whether defendant was under arrest at the time of the search and seizure. In our opinion, in the absence of proof that defendant was legally under arrest at the time that the ten-dollar bill was taken from his person, such bill was improperly received in evidence (Mapp v. Ohio, 367 U. S. 643). The *927error may be reviewed although there was no exception in the trial court (Code Crim. Pro., § 527). No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction, Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.